Title: From Alexander Hamilton to John Wilcocks, [5 April 1786]
From: Hamilton, Alexander
To: Wilcocks, John



Sir,
[New York, April 5, 1786]

I imagine you had not received my letter of the 10th. of March when yours of the 24th. was written. You must have perceived by that, that I do not consider myself at liberty to do any act recognising a concern of Mr. Church in the St. Annes last Cargo or in any other shipment of the same or any subsequent period in any of the vessels in Question
I have the honor to be Sir Your Obed & hum ser
A Hamilton
New York April 5 1786
